DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statements (IDS’s) comply with the provisions of 37 CFR 1.97 – please note attached annotated forms PTO-1449. Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0146887 to Timudogan et al. (hereinafter “US1”), cited in Applicant’s IDS of 20 May 2021.
Regarding Claim 1, US1 describes an optical switch structure (see Figs 1-2) comprising: a substrate (140); a first electrical contact (235); a first material (232) having a first conductivity type electrically connected to the first electrical contact; a second material (230) having a second conductivity type coupled to the first material; a second electrical contact (225) electrically connected to the second material; and a waveguide structure (215) disposed between the first electrical contact and the second electrical contact and comprising: a waveguide core (215) coupled to the substrate and including a core material characterized by a first index of refraction and a first electro-optic coefficient; and a waveguide cladding (“top oxide” shown in in Fig 2) at least partially surrounding the waveguide core and including a cladding material characterized by a second index of refraction and a second electro-optic coefficient, wherein: the first index of refraction is greater than second index of refraction; and the first electro-optic coefficient is less than the second electro-optic coefficient.
Regarding Claim 2, US1 describes the first electro-optic coefficient and the second electro-optic coefficient as the Kerr coefficient (3) (see [0059]).
Regarding Claim 3, US1 describes the first electro-optic coefficient and the second electro-optic coefficient as the Pockels coefficient (2) (see [0059]).
Regarding Claim 4, US1 describes the first electric contact and the second electrical contact configured to generate an applied electric field produced in the waveguide structure that is characterized by a direction; and the waveguide cladding characterized by an electro-optic coefficient tensor having a maximum value aligned along the direction (see [0062]-[0063]).
Regarding Claim 5, US1 describes a guided mode supported by the waveguide core having a direction of polarization aligned with the direction (see [0079]).
Regarding Claims 12 and 13, US1 describes the core material consisting of silicon (see Fig 2, showing the core region 215 as undoped).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to claim1 above.
US1 is silent as to the exact cladding material, identifying it only as a “top oxide” (see Fig 2). Hf02 and Ta205 are well-known oxide materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Hf02 or Ta205 for the top oxide cladding material of US1.
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-11 describe, at least, the waveguide cladding characterized by a DC Kerr effect and a Pockels effect having a same sign.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874